            Case 8:19-bk-02234-CPM          Doc 35     Filed 11/29/19      Page 1 of 39



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 IN RE:                                                                CASE NO.: 8:19-bk-02234-CPM
                                                                                       CHAPTER 7
 Elizabeth Mary Felix
          Debtor.
 _________________________________/

                    MOTION FOR RELIEF FROM AUTOMATIC STAY

                                  NOTICE OF OPPORTUNITY TO
                               OBJECT AND REQUEST FOR HEARING

           Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
           paper without further notice or hearing unless a party in interest files a response
           within twenty one (21) days from the date set forth on the attached proof of service,
           plus an additional three days for service if any party was served by U.S. Mail.

           If you object to the relief requested in this paper, you must file a response with the
           Clerk of the Court at Sam M. Gibbons United States Courthouse, 801 N. Florida
           Avenue, Suite 555, Tampa, Florida 33602 and serve a copy on the movant’s
           attorney, Attorney for Secured Creditor, at Robertson, Anschutz & Schneid, PL,
           6409 Congress Ave., Suite 100, Boca Raton, FL 33487, and any other appropriate
           persons within the time allowed. If you file and serve a response within the time
           permitted, the Court will either schedule and notify you of a hearing, or consider the
           response and grant or deny the relief requested without a hearing.

           If you do not file a response within the time permitted, the Court will consider that
           you do not oppose the relief requested in the paper, will proceed to consider the
           paper without further notice or hearing, and may grant the relief requested.

       Secured Creditor, Quicken Loans Inc., by and through the undersigned counsel, hereby

moves this Court, pursuant to 11 U.S.C. § 362(d), for a modification of the automatic stay

provisions for cause, and, in support thereof, states the following:

   1. Debtor(s), Elizabeth Mary Felix, filed a voluntary petition pursuant to Chapter 13 of the

       United States Bankruptcy Code on March 15, 2019 An order converting the case to a case

       under Chapter 7 was entered on October 30, 2019.

   2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §


                                                                                            19-02234
                                                                                             18-182034
                                                                                                  MFR
      Case 8:19-bk-02234-CPM            Doc 35     Filed 11/29/19      Page 2 of 39



   1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and

   statutes affecting the jurisdiction of the Bankruptcy Courts generally.

3. Secured Creditor hereby waives the requirements of 11 U.S.C. § 362(e). The automatic

   stay of any act against property of the estate under § 362(a) shall continue until this Court

   orders or the stay is otherwise terminated by operation of law.

4. On May 25, 2016 Debtor(s) executed and delivered a Promissory Note (“Note”) and a

   Mortgage (“Mortgage”) securing payment of the Note in the amount of $81,369.00 to

   Quicken Loans Inc. The Mortgage was recorded on May 31, 2016 in Book 9374 at Page

   2371 of the Public Records of Pasco County, Florida. The loan was transferred to

   Secured Creditor. True and accurate copies of documents establishing a perfected security

   interest and ability to enforce the terms of the Note are attached hereto as Composite

   Exhibit “A.” The documents include copies of the Note with any required indorsements,

   Recorded Mortgage, Assignment(s) of Mortgage, and any other applicable documentation

   supporting the right to seek a lift of the automatic stay and foreclose, if necessary.

5. The mortgage provides Secured Creditor a lien on the real property located at 4264

   Revere Cir., New Port Richey, Florida 34653 in Pasco County and legally described as

   stated in the mortgage attached in Composite Exhibit “A.”

6. The terms of the aforementioned Note and Mortgage have been in default, and remain in

   default, since May 1, 2017. As of November 5, 2019, the total amount owed was

   approximately $99,961.26.

7. The appraised value of the property is 94,827.00. See Exhibit “B” which is attached

   hereto and permissible as a property valuation under Fed. R. Evid. 803(8).



                                                                                            19-02234
                                                                                            18-182034
                                                                                                 MFR
       Case 8:19-bk-02234-CPM           Doc 35     Filed 11/29/19     Page 3 of 39



8. Based upon the Debtor(s)’ schedules, the property is as exempt and is being surrendered.

   The Trustee has not abandoned the property.

9. Secured Creditor’s security interest in the subject property is being significantly

   jeopardized by Debtor(s)’ failure to comply with the terms of the subject loan documents

   while Secured Creditor is prohibited from pursuing lawful remedies to protect such

   interest. Secured Creditor has no protection against the erosion of its collateral position

   and no other form of adequate protection is provided.

10. If Secured Creditor is not permitted to enforce its security interest in the collateral or be

   provided with adequate protection, it will suffer irreparable injury, loss, and damage.

11. Secured Creditor respectfully requests the Court grant it relief from the Automatic Stay in

   this cause pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of

   adequate protection to Secured Creditor for its interest in the above stated collateral. The

   value of the collateral is insufficient in and of itself to provide adequate protection which

   the Bankruptcy Code requires to be provided to the Secured Creditor. Secured Creditor

   additionally seeks relief from the Automatic Stay pursuant to §362(d)(2) of the

   Bankruptcy Code, as the collateral is unnecessary to an effective reorganization of the

   Debtor’s assets.

12. Once the stay is terminated, the Debtor will have minimal motivation to insure, preserve,

   or protect the collateral; therefore, Secured Creditor requests that the Court waive the

   14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

13. Secured Creditor has incurred court costs and attorney’s fees in this proceeding and will

   incur additional fees, costs and expenses in foreclosing the Mortgage and in preserving



                                                                                        19-02234
                                                                                         18-182034
                                                                                              MFR
           Case 8:19-bk-02234-CPM          Doc 35     Filed 11/29/19      Page 4 of 39



       and protecting the property, all of which additional sums are secured by the lien of the

       mortgage. Secured Creditor seeks an award of its reasonable attorneys’ fees and costs, or

       alternatively, leave to seek recovery of its reasonable attorneys’ fees and costs in any

       pending or subsequent foreclosure proceeding.

   14. A Proposed Order accompanies this Motion. See Exhibit “C” attached hereto.

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) to permit Secured Creditor to take any and all steps

necessary to exercise any and all rights it may have in the collateral described herein, to gain

possession of said collateral, to waive the 14-day stay imposed by Fed.R.Bankr.P. 4001(a)(3), to

seek recovery of its reasonable attorneys’ fees and costs incurred in this proceeding, and to any

such further relief as this Honorable Court deems just and appropriate.

Date: November 29, 2019

                                             ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                             Attorney for Secured Creditor
                                             6409 Congress Ave., Suite 100
                                             Boca Raton, FL 33487
                                             Telephone: 561-241-6901
                                             Facsimile: 561-241-1969
                                             By: /s/ Christopher P. Salamone
                                             Christopher P. Salamone, Esquire
                                             Florida Bar Number 75951
                                             Email: csalamone@rasflaw.com




                                                                                         19-02234
                                                                                         18-182034
                                                                                              MFR
          Case 8:19-bk-02234-CPM         Doc 35     Filed 11/29/19   Page 5 of 39



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 29, 2019, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been

served via CM/ECF or United States Mail to the following parties:

Elizabeth Mary Felix
4264 Revere Cir.
New Port Richey, FL 34653

Jake C Blanchard
Blanchard Law, P.A.
1501 South Belcher Road, Unit 6B
Largo, FL 33771

Carolyn R. Chaney
PO Box 530248
St. Petersburg, FL 33747

United States Trustee - TPA7/13, 7
Timberlake Annex, Suite 1200
501 E Polk Street
Tampa, FL 33602




                                           ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                           Attorney for Secured Creditor
                                           6409 Congress Ave., Suite 100
                                           Boca Raton, FL 33487
                                           Telephone: 561-241-6901
                                           Facsimile: 561-241-1969
                                           By: /s/ Christopher P. Salamone
                                           Christopher P. Salamone, Esquire
                                           Florida Bar Number 75951
                                           Email: csalamone@rasflaw.com




                                                                                    19-02234
                                                                                    18-182034
                                                                                         MFR
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 6 of 39




                  EXHIBIT “A”
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 7 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 8 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 9 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 10 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 11 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 12 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 13 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 14 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 15 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 16 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 17 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 18 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 19 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 20 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 21 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 22 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 23 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 24 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 25 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 26 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 27 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 28 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 29 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 30 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 31 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 32 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 33 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 34 of 39
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 35 of 39




                   EXHIBIT “B”
0010213405                              067387087443Doc
                      Case 8:19-bk-02234-CPM        47444435
                                                          47809Filed
                                                                  11/29/19
                                                                       Page
                                                                                    36
                                                                                              of 39
               #$%&'()*+                                  ,-./0.,0.11/1.11111.0,234456789:4,4;<4,=
             >($??@A@&$B@CD                                          11,11.EFGHIJ4K7LFIM
              j$@(@DS)eOO%'??                                             #%CQ'%BU)V$(W'
           KY4Y3w4[X4                                      H4Y7G9                            a1
              b/0b4XrX46X4                                          Y7G9                           a,^_c^2
      }x4ZXw4X6_4KY4^b0-^.0/cd4                                 3zFI9FGH                         ac1_0-0
                       4                                           y874KJ7yz8Js                       a^^b
              #oU?@&$()eOO%'??                                            4
            b/0b4XrX46X6Y_                                     W?B)V$(W'                          ¡|¢
        }x4ZXw4X6_4KY4^b0-^4                        ssJssJ945};G.E{;;I4LJG9LJGy4,=            adb_c/2
    N'S$()+'?&%@QB@CD)h@%?B)|)&o$%$&B'%?                              4
     m'')#($B)AC%)Bo@?)mWO@@?@CD                          £CDqm&oCC()T$g$(')V$(W'                    ¡|¢
     [YYZ}]4EwwE4E6w}4/4Z34/b                     m&oCC()+@?B%@&B)T$g$(')V$(W'                 ¡|¢
      Z~E4,/.,04Yw40,2.34X4d^2b4Z~
                   /^0-
               W%@?O@&B@CD
     Z7s{;46;zGyM_43;7894;<46;zGyM
            6;LLFssF;GJ8s
                                             N$DO)+'B$@()56789:4,4;<4,=
    N@D' P?' >CO' +'?&%@QB@CD                       RCD@DSPD@B? TUQ' #%@&' >CDO@B@CD V$(W'
      , 1,11X YZ/.,                    EKX           [Z\] ^_111`11 EK ab`/0 ,`11 a,/_2c1
      / 1,11X YZ/./                    EKX           [Z\] ^_0bb`11 EK a1`/d ,`11 a,_1-2
                                           eOO@B@CD$()N$DO)*DAC%f$B@CD
          e&%'?           T$g)e%'$         hije)>CO'             k'?)>CO'         >Cf)>CO'          >CDOC)>CO'
           1`,-              d,11               ..                  [YZ]             [YZ]              [YZ]
                  V@'l)mn'B&o))pW@(O@DS)*DAC%f$B@CD q)P?')1211.EFGHIJ4K7LFIM4rFII7s456789:4,4;<4,=
    t'$%)pW@(B         ,dc2                              mBC%@'?             ,`1
    igB'%@C%)u$(()v wFIJ4;84x;;94K87LJ4Eyz{{;            igB'%@C%)u$(()| };GJ
    kCCA)mB%W&BW%' ~7IJ4;84F                          kCCA)>C'%          s7Iy4;846;L;sFyF;G4EFGHIJ
    *DB'%@C%)u$(()v ]8M 7II                              *DB'%@C%)u$(()| };GJ
    h(CC%@DS)v         6;84;84rFGMI4wFIJ                h(CC%@DS)|          678Jy
    hW'(               IJ{y8F{                          '$B                K;8{J94F84.4]z{yJ9
    e>                6JGy87I                           p$Bo?               /`1
    N@D'       >CO' +'?&%@QB@CD                             m)h''B                    V$(W'
         ,       3E1,              Yr}~4X                        ,_1/,                     a0d_cb2
         /       K~X1,           K}E]4~X~                        /db                       ac_12/
         ^       KEZ1, K}E]4E6X}]4ZX6                           c1                       a,_d,-
         b       KZ1,         K}E]4Z}4ZX6                       b2                        ac/,
                                            igB%$)h'$BW%'?)56789:4,4;<4,=
    N@D'       >CO' +'?&%@QB@CD                             t'$% PD@B?                       V$(W'
         , X]xEx6 ]XrxE]xY46}6                         ,dc2             /-1                   a^^b
                                                    m$('?)@?BC%U
            #%'@CW?)lD'%                                            \E43}4}
    jCDBot'$% pCCn#$S'                      TUQ'                       +k)>CO' >CDO@B@CD efCWDB
         1-/1,0          d^2b44/^0-              x7887GyM4]JJ9            ,/             L8;J9 ac/_d11
         ,1/1,-          d/2/441dd2             6J8yF<F{7yJ4;<4wFyIJ      ,/             L8;J9 a-/_c11
         ,1/1,^          cd-,441dd-             6J8yF<F{7yJ4;<4wFyIJ      ,,             L8;J9        a1
         ,,/112          20d244,d21              zFy46I7FL4]JJ9             4           L8;J9        a1
         1d/11/          -1c^44,bd0              x7887GyM4]JJ9               4           L8;J9 a2b_c11
         ,/,ddd          b/c/441^cd              x7887GyM4]JJ9               4           L8;J9 a0b_111



1!"083806443444444809                                                          010
Case 8:19-bk-02234-CPM   Doc 35   Filed 11/29/19   Page 37 of 39




                   EXHIBIT “C”
          Case 8:19-bk-02234-CPM         Doc 35    Filed 11/29/19     Page 38 of 39




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 IN RE:                                                                    CASE NO.: 19-02234
                                                                                 CHAPTER 7
 Elizabeth Mary Felix
        Debtor.
 _________________________________/

            ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

       THIS CASE came on consideration without a hearing on Quicken Loans Inc., (“Secured
Creditor”) Motion for Relief from Stay (Docket No. ##). No appropriate response has been filed
in accordance with Local Rule 2002-4. Accordingly, it is:

       ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.
   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured
       Creditor’s interest in the following property located at 4264 Revere Cir New Port Richey
       Florida 34653 in Pasco County, Florida, and legally described as:



                                               1
          Case 8:19-bk-02234-CPM          Doc 35     Filed 11/29/19    Page 39 of 39




   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.
   5. The Secured Creditor’s request to waive the 14-day stay period pursuant to Bankruptcy
       Rule 4001(a)(3) is granted.
   6. Attorneys’ fees in the amount of $345.00 and costs in the amount of $181.00 are awarded
       for the prosecution of this Motion for Relief from Stay, but are not recoverable from the
       Debtor(s) or the Debtor(s)’ Bankruptcy estate.
   7. This Court makes no determination that the Debtor has defaulted on the underlying
       obligation.
                                               ###
Attorney, Christopher P. Salamone, is directed to serve a copy of this order on interested parties
that do not receive electronic notice via CM/ECF and file a proof of service within 3 days of
entry of the order.




                                                2
